UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — June 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: In early August, equity markets around the world were rocked by indications of slowing economic growth and worsening debt issues in Europe and the United States. Significantly, Standard & Poors downgraded U.S. sovereign debt to AA+ from AAA on August 5. While Putnams investment team believes the downgrade will have limited immediate impact on the real economy, it is important to recognize that market volatility has risen in the near term. Long-term investors are wise to seek the counsel of their financial advisors during volatile times and to remember that market volatility historically has served as an opportunity for nimble managers to both guard against risk and pursue new opportunities. We believe that many investment opportunities still exist today, and that Putnams active, research-intensive investment approach offers shareholders a potential advantage in thisenvironment. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms.Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancys Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 6/30/11) Investment objective Capital growth and current income Net asset value June 30, 2011 Class IA: $14.41 Class IB: $14.32 Total return at net asset value Russell 1000 (as of 6/30/11) Class IA shares* Class IB shares* Value Index 6 months 8.47% 8.35% 5.92% 1 year 34.74 34.34 28.94 5 years 27.76 26.15 5.90 Annualized 5.02 4.76 1.15 Life 91.87 88.05 76.79 Annualized 8.31 8.04 7.23 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 1, 2003. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 6/30/11. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Putnam VT Equity Income Fund 1 Report from your fund’s manager How was the environment for stock investing over the past six months? It was a strong period for stocks overall, and investors should be pleased, although it was certainly not a smooth ride. Stocks struggled, but stayed resilient through a series of events, including a devastating earthquake, tsunami, and nuclear crisis in Japan; unrest in the Middle East; spiking oil prices; and political turmoil in Europe stemming from ongoing sovereign debt issues. The final two months of the period were among the most volatile, as stocks suffered a six-week decline, followed by a dramatic recovery in late June. I am pleased to report that the fund’s solid performance was largely the result of our stock selection. With the exception of holdings in a few sectors, most stocks we chose for the portfolio performed well during the period. We are very stock-specific in our investing style, and focus on individual companies more than on broader sector trends or macroeconomic conditions. This active management approach was rewarded over the past six months. Which holdings contributed positively to performance? The stock of Discover Financial Services was a top detractor for the fund in 2010, declining as investors grew concerned that new financial regulations might crimp the company’s future profits. We disagreed with those concerns and held on to the stock because we believed the company — whose credit trends were improving — continued to represent an attractive opportunity. The stock was a top contributor to performance for the period. The same was true for Alliance Data Systems, another financial services company. As consumer confidence and the economy have recovered, our decision to maintain an overweight position in the consumer credit area has paid off. What are some stocks that held back performance? The stock of OfficeMax was one of the most significant detractors from performance for the period. We believed this stock was attractively priced and that the company, an office supplies retailer, would benefit from an improved employment picture. However, the stock has struggled as office employment has remained weak, and raw material costs have led to greater-than-anticipated pricing pressures for the industry. We sold our position in OfficeMax before period-end. Another disappointment has been computer hardware company Hewlett-Packard. The stock has been pressured by an overall decline in personal computer sales as well as rapidly increasing competition from tablet computers. Despite the recent weakness, we believe Hewlett-Packard remains an attractive long-term opportunity, and we still held it in the portfolio at period-end. As we enter the second half of the fund’s fiscal year, what is your outlook? Based on recent data, we believe the economic recovery will be tepid but will continue. We are beginning to see signs that corporate profits may have peaked, and we could see some erosion in profitability as the year progresses. For the fund, we believe there are still many attractive opportunities for value investors in today’s market. In managing the portfolio, we continue to focus on a disciplined investment process that is grounded in fundamental research, disciplined stock selection, careful timing of trades, and constant attention to company fundamentals and stock valuations. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Value stocks may fail to rebound, and the market may not favor value-style investing. Income provided by the fund may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the fund invests. Current and future portfolio holdings are subject to risk. Your fund’s manager Portfolio Manager Bartlett R. Geer is a CFA charterholder. He joined Putnam in 2000 and has been in the investment industry since 1981. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT E quity Income Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2011, to June 30, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/11 for the 6 months ended 6/30/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.26 $4.55 $3.16 $4.41 Ending value (after expenses) $1,084.70 $1,083.50 $1,021.67 $1,020.43 Annualized expense ratio 0.63% 0.88% 0.63% 0.88% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Putnam VT Equity Income Fund 3 The fund’s portfolio 6/30/11 (Unaudited) COMMON STOCKS (89.8%)* Shares Value Aerospace and defense (3.0%) General Dynamics Corp. 12,889 $960,488 L-3 Communications Holdings, Inc. S 25,570 2,236,097 Northrop Grumman Corp. S 104,270 7,231,125 Raytheon Co. 35,196 1,754,521 Airlines (0.3%) United Continental Holdings, Inc. † S 59,110 1,337,659 Auto components (1.0%) Autoliv, Inc. (Sweden) S 11,730 920,219 TRW Automotive Holdings Corp. † S 54,140 3,195,884 Automobiles (1.0%) Ford Motor Co. † S 239,300 3,299,947 General Motors Co. † S 27,620 838,543 Biotechnology (0.1%) Celgene Corp. † 8,520 513,926 Capital markets (4.3%) Bank of New York Mellon Corp. (The) 79,960 2,048,575 Goldman Sachs Group, Inc. (The) 17,850 2,375,657 Invesco, Ltd. 43,890 1,027,026 State Street Corp. 265,760 11,983,118 Chemicals (1.3%) Ashland, Inc. S 60,390 3,902,402 Huntsman Corp. 67,264 1,267,926 Commercial banks (3.5%) Comerica, Inc. S 32,890 1,137,007 Popular, Inc. (Puerto Rico) † 393,192 1,085,210 Sterling Bancshares, Inc. 34,080 278,093 U.S. Bancorp 155,400 3,964,254 Wells Fargo & Co. 281,382 7,895,579 Commercial services and supplies (1.5%) Avery Dennison Corp. 99,390 3,839,436 R. R. Donnelley & Sons Co. 108,480 2,127,293 Communications equipment (2.5%) Cisco Systems, Inc. 401,820 6,272,410 Harris Corp. S 26,930 1,213,466 Qualcomm, Inc. 24,450 1,388,516 Tellabs, Inc. S 232,370 1,071,226 Computers and peripherals (2.1%) EMC Corp. † S 43,046 1,185,917 Hewlett-Packard Co. 111,020 4,041,128 SanDisk Corp. † S 78,430 3,254,845 Consumer finance (3.2%) Discover Financial Services 492,301 13,169,052 Containers and packaging (0.8%) Rock-Tenn Co. Class A 7,260 481,628 Sonoco Products Co. S 77,080 2,739,423 Diversified financial services (2.3%) JPMorgan Chase & Co. 231,940 9,495,624 COMMON STOCKS (89.8%)* cont. Shares Value Diversified telecommunication services (3.7%) AT&T, Inc. S 404,860 $12,716,653 Verizon Communications, Inc. S 61,330 2,283,316 Electric utilities (2.0%) Entergy Corp. 3,710 253,319 NV Energy, Inc. 244,720 3,756,452 Pepco Holdings, Inc. S 218,361 4,286,426 Electrical equipment (0.5%) Emerson Electric Co. S 6,230 350,438 Hubbell, Inc. Class B 26,360 1,712,082 Energy equipment and services (0.9%) National Oilwell Varco, Inc. 45,540 3,561,683 Food and staples retail (1.1%) CVS Caremark Corp. 121,170 4,553,569 Health-care equipment and supplies (2.3%) Baxter International, Inc. 57,500 3,432,175 Covidien PLC (Ireland) 56,072 2,984,713 Medtronic, Inc. 78,130 3,010,349 Health-care providers and services (3.2%) Aetna, Inc. 104,070 4,588,446 CIGNA Corp. 71,250 3,664,388 Lincare Holdings, Inc. S 54,090 1,583,214 Quest Diagnostics, Inc. 48,620 2,873,442 WellPoint, Inc. 2,650 208,741 Hotels, restaurants, and leisure (0.1%) Wyndham Worldwide Corp. 17,310 582,482 Household durables (0.7%) Jarden Corp. S 51,350 1,772,089 Newell Rubbermaid, Inc. 76,830 1,212,377 Household products (2.3%) Energizer Holdings, Inc. † S 25,740 1,862,546 Kimberly-Clark Corp. 113,530 7,556,557 Independent power producers and energy traders (1.0%) AES Corp. (The) † 326,020 4,153,495 Industrial conglomerates (1.3%) Tyco International, Ltd. 104,155 5,148,382 Insurance (5.3%) Aflac, Inc. 24,450 1,141,326 Assurant, Inc. 102,210 3,707,157 Assured Guaranty, Ltd. (Bermuda) 96,610 1,575,709 Everest Re Group, Ltd. 13,230 1,081,553 Hartford Financial Services Group, Inc. (The) 218,900 5,772,393 MetLife, Inc. 23,170 1,016,468 PartnerRe, Ltd. 15,090 1,038,947 Prudential Financial, Inc. 57,010 3,625,266 Validus Holdings, Ltd. 90,093 2,788,378 IT Services (0.7%) IBM Corp. S 16,538 2,837,094 Leisure equipment and products (0.8%) Mattel, Inc. 111,950 3,077,506 4 Putnam VT E quity Income Fund COMMON STOCKS (89.8%)* cont. Shares Value Life sciences tools and services (0.2%) Thermo Fisher Scientific, Inc. † 15,250 $981,948 Machinery (2.0%) Eaton Corp. 14,510 746,540 Ingersoll-Rand PLC 102,830 4,669,510 Parker Hannifin Corp. 29,370 2,635,664 Media (7.3%) Comcast Corp. Special Class A 305,670 7,406,384 Interpublic Group of Companies, Inc. (The) 612,900 7,661,250 McGraw-Hill Cos., Inc. (The) S 75,810 3,177,197 Omnicom Group, Inc. S 37,740 1,817,558 Time Warner, Inc. S 182,240 6,628,069 Viacom, Inc. Class B 57,910 2,953,410 Multi-utilities (0.8%) Ameren Corp. S 112,120 3,233,541 Office electronics (0.9%) Xerox Corp. 363,570 3,784,764 Oil, gas, and consumable fuels (12.9%) Apache Corp. 12,630 1,558,416 BP PLC ADR (United Kingdom) 44,870 1,987,292 Chevron Corp. S 193,020 19,850,177 Hess Corp. 550 41,118 Marathon Oil Corp. 64,140 3,378,895 Noble Energy, Inc. S 9,010 807,566 Royal Dutch Shell PLC ADR (United Kingdom) 76,220 5,421,529 Sunoco, Inc. S 49,840 2,078,826 Total SA (France) 295,690 17,122,154 Total SA ADR (France) 10 578 Paper and forest products (1.1%) International Paper Co. 147,180 4,388,908 Personal products (0.1%) Avon Products, Inc. 11,000 308,000 Pharmaceuticals (4.9%) Abbott Laboratories S 84,370 4,439,549 Johnson & Johnson 3,080 204,882 Pfizer, Inc. 742,180 15,288,908 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 3,350 161,537 Professional services (0.9%) Dun & Bradstreet Corp. (The) S 47,230 3,567,754 Real estate investment trusts (REITs) (1.5%) Annaly Capital Management, Inc. S 33,470 603,799 Chimera Investment Corp. S 360,900 1,248,714 CreXus Investment Corp. 229,461 2,549,312 MFA Financial, Inc. S 224,020 1,801,121 Semiconductors and semiconductor equipment (0.8%) Applied Materials, Inc. 88,391 1,149,967 KLA-Tencor Corp. S 6,930 280,526 Lam Research Corp. † 17,680 782,870 Texas Instruments, Inc. 34,920 1,146,424 COMMON STOCKS (89.8%)* cont. Shares Value Software (1.0%) BMC Software, Inc. † 18,700 $1,022,890 CA, Inc. 127,080 2,902,507 Specialty retail (0.2%) Best Buy Co., Inc. S 25,620 804,724 Tobacco (2.1%) Philip Morris International, Inc. 125,310 8,366,949 Wireless telecommunication services (0.3%) Telephone and Data Systems, Inc. 43,770 1,360,372 Total common stocks (cost $280,261,125) CONVERTIBLE PREFERRED STOCKS (5.5%)* Shares Value Electric utilities (2.7%) Great Plains Energy, Inc. $6.00 cv. pfd. 73,845 $4,817,648 PPL Corp. $4.75 cv. pfd. 19,438 1,083,669 PPL Corp. $4.375 cv. pfd. 94,328 5,210,679 Insurance (0.8%) XL Group PLC $2.688 cv. pfd. 103,700 3,086,112 IT Services (0.9%) Unisys Corp. Ser. A, 6.25% cv. pfd. 48,514 3,753,771 Road and rail (1.1%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 347,496 4,582,152 Total convertible preferred stocks (cost $21,009,783) CONVERTIBLE BONDS AND NOTES (3.4%)* Principal amount Value Alliance Data Systems Corp. cv. sr. unsec. notes 4 3/4s, 2014 $4,895,000 $10,144,888 MGIC Investment Corp. cv. sr. notes 5s, 2017 2,408,000 2,146,130 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 814,000 1,693,120 Total convertible bonds and notes (cost $9,026,783) INVESTMENT COMPANIES (0.8%)* Shares Value Apollo Investment Corp. 259,250 $2,646,934 Ares Capital Corp. 30,390 488,367 Total investment companies (cost $3,079,675) SHORT-TERM INVESTMENTS (14.9%)* Shares Value Putnam Cash Collateral Pool, LLC 0.17% d 56,955,463 $56,955,463 Putnam Money Market Liquidity Fund 0.04% e 3,805,644 3,805,644 Total short-term investments (cost $60,761,107) Total investments (cost $374,138,473) Putnam VT Equity Income Fund 5 Key to holding’s abbreviations ADR American Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through June 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $407,051,070. † Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $45,347,639 $— $— Consumer staples 22,647,621 — — Energy 55,808,234 — — Financials 82,409,338 — — Health care 43,936,218 — — Industrials 38,316,989 — — Information technology 32,334,550 — — Materials 12,780,287 — — Telecommunication services 16,360,341 — — Utilities 15,683,233 — — Total common stocks — — Convertible bonds and notes — 13,984,138 — Convertible preferred stocks — 22,534,031 — Investment Companies 3,135,301 — — Short-term investments 3,805,644 56,955,463 — Totals by level $— The accompanying notes are an integral part of these financial statements. 6 Putnam VT E quity Income Fund Statement of assets and liabilities 6/30/11 (Unaudited) Assets Investment in securities, at value, including $56,151,128 of securities on loan (Note 1): Unaffiliated issuers (identified cost $313,377,366) $405,277,920 Affiliated issuers (identified cost $60,761,107) (Notes 1 and 6) 60,761,107 Cash 49,911 Dividends, interest and other receivables 834,666 Receivable for shares of the fund sold 171,292 Receivable for investments sold 6,348,891 Total assets Liabilities Payable for investments purchased 8,938,279 Payable for shares of the fund repurchased 74,871 Payable for compensation of Manager (Note 2) 156,253 Payable for investor servicing fees (Note 2) 22,102 Payable for custodian fees (Note 2) 13,924 Payable for Trustee compensation and expenses (Note 2) 131,938 Payable for administrative services (Note 2) 2,152 Payable for distribution fees (Note 2) 40,797 Collateral on securities loaned, at value (Note 1) 56,955,463 Other accrued expenses 56,938 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $485,960,976 Undistributed net investment income (Note 1) 3,676,508 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (174,486,968) Net unrealized appreciation of investments 91,900,554 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $202,371,792 Number of shares outstanding 14,048,352 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $14.41 Computation of net asset value Class IB Net assets $204,679,278 Number of shares outstanding 14,289,069 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $14.32 Statement of operations Six months ended 6/30/11 (Unaudited) Investment income Dividends (net of foreign tax of $90,971) $5,414,331 Interest (including interest income of $933 from investments in affiliated issuers) (Note 6) 78,126 Securities lending (Note 1) 77,441 Total investment income Expenses Compensation of Manager (Note 2) 973,992 Investor servicing fees (Note 2) 206,745 Custodian fees (Note 2) 10,380 Trustee compensation and expenses (Note 2) 13,725 Administrative services (Note 2) 6,329 Distribution fees — Class IB (Note 2) 255,002 Other 58,991 Total expenses Expense reduction (Note 2) (21,334) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 28,407,179 Net realized gain on foreign currency transactions (Note 1) 4,893 Net unrealized appreciation of investments during the period 413,086 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT Equity Income Fund 7 Statement of changes in net assets Six months ended Year ended 6/30/11* 12/31/10 Increase (decrease) in net assets Operations: Net investment income $4,066,068 $7,279,655 Net realized gain on investments and foreign currency transactions 28,412,072 38,337,194 Net unrealized appreciation of investments 413,086 629,994 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (3,933,072) (4,092,900) Class IB (3,487,215) (3,844,680) Decrease from capital share transactions (Note 4) (14,222,681) (46,873,616) Total increase (decrease) in net assets Net assets: Beginning of period 395,802,812 404,367,165 End of period (including undistributed net investment income of $3,676,508 and $7,030,727, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 8 Putnam VT E quity Income Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 6/30/11† .15 1.00 (.28) — * .31 * 1.06 * 27 * 12/31/10 .25 1.31 (.26) — .65 2.02 56 12/31/09 .25 2.40 f (.13) — f .76 e 2.43 e 112 12/31/08 .30 (4.76) (.30) (.58) .78 e 2.41 e 74 12/31/07 .28 .24 (.25) (1.08) .77 e 1.79 e 74 12/31/06 .27 2.31 (.20) (.47) .79 e 1.85 e 82 Class IB 6/30/11† .13 .99 (.24) — * .43 * .93 * 27 * 12/31/10 .22 1.31 (.24) — .90 1.77 56 12/31/09 .23 2.37 f (.11) — f 1.01 e 2.17 e 112 12/31/08 .27 (4.74) (.26) (.58) 1.03 e 2.16 e 74 12/31/07 .24 .24 (.22) (1.08) 1.02 e 1.54 e 74 12/31/06 .23 2.31 (.17) (.47) 1.04 e 1.61 e 82 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 <0.01% 12/31/08 <0.01 12/31/07 <0.01 12/31/06 0.01 f Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to $0.06 per share outstanding as of March 13, 2009. This payment resulted in an increase to total returns of 0.63% for the year ended December 31, 2009. The accompanying notes are an integral part of these financial statements. Putnam VT Equity Income Fund 9 Notes to financial statements 6/30/11 (Unaudited) Note 1 — Significant accounting policies Putnam VT Equity Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks capital growth and current income by investing in common stocks of large U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through June 30, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with 10 Putnam VT E quity Income Fund respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $56,151,128 and the fund received cash collateral of $56,955,463. E) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. F) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. G) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2010, the fund had a capital loss carryover of $198,761,553 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $136,635,388 12/31/15 42,508,670 12/31/16 19,617,495 12/31/17 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $378,275,960, resulting in gross unrealized appreciation and depreciation of $93,133,653 and $5,370,586, respectively, or net unrealized appreciation of $87,763,067. H) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. I) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. J) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 42.5% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.630% of the first $5 billion, 0.580% of the next $5 billion, 0.530% of the next $10 billion, 0.480% of the next $10 billion, 0.430% of the next $50 billion, 0.410% of the next $50 billion, 0.400% of the next $100 billion, 0.395% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $18 under the expense offset arrangements and by $21,316 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $233, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. Putnam VT E quity Income Fund 11 The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $111,400,092 and $130,138,502, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/11 Year ended 12/31/10 Six months ended 6/30/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 189,088 $2,689,202 429,098 $5,248,522 873,154 $12,332,729 596,045 $7,094,277 Shares issued in connection with reinvestment of distributions 272,940 3,933,072 325,868 4,092,900 243,181 3,487,215 307,821 3,844,680 462,028 6,622,274 754,966 9,341,422 1,116,335 15,819,944 903,866 10,938,957 Shares repurchased (945,528) (13,503,186) (2,421,805) (29,752,080) (1,632,854) (23,161,713) (3,047,571) (37,401,915) Net decrease Note 5 — Summary of derivative activity As of the close of the reporting period, the fund did not hold any derivative instruments. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Total Equity contracts $151,941 $151,941 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Total Equity contracts $(167,894) $(167,894) Total Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $933 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $41,352,473 and $37,546,829, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 12 Putnam VT E quity Income Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2011. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the Putnam VT E quity Income Fund 13 1st quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — Equity Income Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 4th 1st 1st Over the one-year, three-year and five-year periods ended December 31, 2010, there were 61, 56 and 50 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees, while noting that your fund’s investment performance in earlier periods had been favorable, expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2010 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that much of the fund’s underperformance over the one-year period was attributable to the fund’s investments in two companies linked to the Gulf of Mexico oil spill and to the impact of regulatory developments in the health care and financial sectors on the fund’s investments. They noted that the fund’s relative performance had improved over the second half of 2010, and that Putnam Management remained confident in the portfolio manager and his investment process based on the fund’s long-term performance. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equity research team and 14 Putnam VT E quity Income Fund by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. Putnam VT E quity Income Fund 15 This page intentionally left blank. 16 Putnam VT E quity Income Fund This page intentionally left blank. Putnam VT Equity Income Fund 17 This page intentionally left blank. 18 Putnam VT E quity Income Fund This page intentionally left blank. Putnam VT Equity Income Fund 19 This page intentionally left blank. 20 Putnam VT E quity Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Kenneth R. Leibler Robert E. Patterson Marketing Services Legal Counsel George Putnam, III Putnam Retail Management Ropes & Gray LLP Robert L. Reynolds One Post Office Square W. Thomas Stephens Boston, MA 02109 Putnam VT Equity Income Fund 21 This report has been prepared for the shareholders H503 of Putnam VT Equity Income Fund. 268671 8/11 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 26, 2011 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 26, 2011
